DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-11 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birang (US 5,459,632).

With regard to claims 1, 2, 5-8, Birang, in Figures 1-3, discloses a wafer separating apparatus comprising: an electrostatic chuck (110) that electrostatically attracts and retains a wafer (101) in a state in which an electrostatic attraction and retention voltage is applied to the wafer during wafer processing (column 3, lines 22-24); a separation structure (robot arm with blade and well as lift pins 140 & 142, column 2 line 63-column 3, line 7) that is configured to separate the wafer from the electrostatic chuck; and a control device (200) that is configured to control the electrostatic chuck and to control the separation structure, wherein the control device (column 1, lines 52-61), while the separation structure applies a force to the wafer to separate the wafer from the electrostatic chuck (column 13, lines 16-33 and as seen in Fig. 3, at time T6, the pins are raised and the positive dechucking voltage is still present) (re claim 1), wherein the force is applied to one end of the wafer (as seen in Fig. 1, the force is applied by the lift pins to ends of the wafer, the broadest reasonable interpretation of the claims is met by showing that the force is applied to at least one end of the wafer) (re claim 2), wherein the electrostatic attraction and retention voltage is a DC voltage (120 is a DC power supply) (re claim 5), wherein the control device comprises a central processing unit (CPU) and a memory storing computer code which, when executed by the CPU, performs the control (column 10, lines 56-61) (re claim 6), wherein the separation structure comprises one or more claws (column 2 line 63 - column 3 line 4 teaches that the lift structure comprises a robot arm with a blade which can be interpreted to be a claw) (re claim 7),wherein the separation structure comprises a pin (142) (re claim 8).

With regard to claim 9, Birang, in Figures 1-3, discloses a wafer separating method comprising: after performing wafer processing in a state in which a wafer is electrostatically attracted and retained on an electrostatic chuck by an electrostatic attraction and retention voltage, applying a voltage having a same polarity as a polarity of the electrostatic attraction and retention voltage and a smaller magnitude than a magnitude of the electrostatic attraction and retention voltage, (column 1, lines 52-61) while applying a force to the wafer to separate the wafer from the electrostatic chuck (column 13, lines 16-33 and as seen in Fig. 3, at time T6, the pins are raised and the positive dechucking voltage is still present).

(110) configured to electrostatically support a wafer (101) during wafer processing using a voltage having a polarity; a separation structure (140 & 142) configured to mechanically separate the wafer from the electrostatic chuck; and a control device (200) configured to control the electrostatic chuck to, after the wafer processing is completed, reduce a magnitude of the voltage with the polarity (column 1, lines 52-61) while the separation structure applies a force to the wafer to separate the wafer from the electrostatic chuck (column 13, lines 16-33 and as seen in Fig. 3, at time T6, the pins are raised and the positive dechucking voltage is still present) (re claim 10), wherein the force is applied to one end of the wafer (as seen in Fig. 1, the force is applied by the lift pins to ends of the wafer, the broadest reasonable interpretation of the claims is met by showing that the force is applied to at least one end of the wafer) (re claim 11), wherein the voltage is a DC voltage (120 is a DC power supply) (re claim 14), wherein the control device comprises a central processing unit (CPU) and a memory storing computer code which, when executed by the CPU, performs the control (120 is a DC power supply) (re claim 15), wherein the separation structure comprises one or more claws (column 2 line 63 - column 3 line 4 teaches that the lift structure comprises a robot arm with a blade which can be interpreted to be a claw) (re claim 16), wherein the separation structure comprises a pin (142) (re claim 17).

Claims 1, 3, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 5,684,669).

With regard to claims 1 & 3, Collins, in Figs. 1 & 2, teaches a wafer separating apparatus comprising: an electrostatic chuck (122) that electrostatically attracts and retains a wafer (118) in a state in which an electrostatic attraction and retention voltage is applied to the wafer during wafer processing (column 5, lines 38-41); a separation structure (134 & 136) that is configured (100) that is configured to control the electrostatic chuck and to control the separation structure, wherein the control device is configured to control the electrostatic chuck to, after stopping the electrostatic attraction and retention voltage, apply a voltage having a same polarity as a polarity the electrostatic attraction and retention voltage and a smaller magnitude than a magnitude of the electrostatic attraction and retention voltage (column 8, lines 44-47), while the separation structure applies a force to the wafer to separate the wafer from the electrostatic chuck (column 8, lines 16-20 teaches that a lifting force is applied to the wafer that is insufficient to remove the wafer from the chuck and column 8, lines 47-61 teach that the force is applied while the dechucking voltage is applied) (re claim 1), wherein the control device is configured to measure a parameter related to a residual electrostatic attraction and retention force (step 210 teaches that the lifting force is measured which is related to the electrostatic force), and to control, based on a result of the measurement, wafer separation by the separation structure (by decrementing the dechucking voltage in step 208) (re claim 3).

With regard to claims 10 & 12, Collins, in Figures 1 & 2, discloses an apparatus comprising: an electrostatic chuck (122) configured to electrostatically support a wafer (118) during wafer processing using a voltage having a polarity (column 5, lines 38-41); a separation structure (134 & 136) configured to mechanically separate the wafer from the electrostatic chuck; and a control device (100) configured to control the electrostatic chuck to, after the wafer processing is completed, reduce a magnitude of the voltage with the polarity (column 8, lines 16-20 teaches that a lifting force is applied to the wafer that is insufficient to remove the wafer from the chuck and column 8, lines 47-61 teach that the force is applied while the dechucking voltage is applied) (re claim 10), wherein the control device is configured to measure a parameter related to a residual electrostatic attraction and retention force (step 210 teaches that the lifting force is measured which is related to the electrostatic force), and to control, based on (by decrementing the dechucking voltage in step 208) (re claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Tamai (US 6,313,469).

With regard to claim 4, Birang teaches the device of claim 1.  
Birang does not teach a clamp mechanism that supports the wafer with respect to the electrostatic chuck, wherein the control device is configured to control the clamp mechanism to release the support of the wafer by the clamp mechanism, after stopping supply of the electrostatic attraction and retention voltage.  
Tamai, in Figure 13, teaches an electrostatic chuck (102) to attract a wafer (W) with a clamping voltage.  It is further taught that the device comprises a clamp mechanism (103) that supports the wafer with respect to the electrostatic chuck, wherein a control device is configured to control the clamp mechanism to release the support of the wafer by the clamp mechanism, (column 17, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Birang with Tamai, by Including the clamping device of Tamai into the device of Birang and releasing the clamps after removing the retaining voltage as taught by Tamai, for the purpose of ensuring the wafer does not move during processing and further ensuring that the periphery of the wafer is properly affixed to the chuck.   

With regard to claim 13, Birang teaches the device of claim 10.  
Birang does not teach a clamp mechanism that supports the wafer with respect to the electrostatic chuck, wherein the control device is configured to control the clamp mechanism to release the support of the wafer by the clamp mechanism, after stopping supply of the electrostatic attraction and retention voltage.  
Tamai, in Figure 13, teaches an electrostatic chuck (102) to attract a wafer (W) with a clamping voltage.  It is further taught that the device comprises a clamp mechanism (103) that supports the wafer with respect to the electrostatic chuck, wherein a control device is configured to control the clamp mechanism to release the support of the wafer by the clamp mechanism, after stopping supply of the electrostatic attraction and retention voltage (column 17, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Birang with Tamai, by Including the clamping device of Tamai into the device of Birang and releasing the clamps after removing the retaining voltage as taught by Tamai, for the purpose of ensuring the wafer does not move during processing and further ensuring that the periphery of the wafer is properly affixed to the chuck.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839